Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered March 7, 2007, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing defendant, as a second violent felony offender, to a term of seven years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s request for new counsel, since he did not establish good cause for such a substitution (see People v Beriguette, 84 NY2d 978 [1994]; People v Sides, 75 NY2d 822 [1990]). Defendant’s ineffective assistance of counsel claim involves matters outside the record including counsel’s investigation of the case and his *522advice to defendant in connection with his plea. Therefore, it is unreviewable on direct appeal (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). The existing record, to the extent it permits review, establishes that defendant received effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]).
Defendant’s unpreserved challenge to the validity of his plea does not come within the narrow exception to the preservation requirement (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662 [1988]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The record establishes the voluntariness of the plea.
We perceive no basis to reduce the sentence. Concur—Tom, J.P., Saxe, Friedman and Buckley, JJ.